In an action for a divorce and ancillary relief, the plaintiff appeals from stated portions of an order *792of the Supreme Court, Westchester County (Walker, J.), dated April 25, 2006, which, after a hearing, inter alia, directed him to pay the defendant pendente lite maintenance in the amount of $900 per month and an interim attorney’s fee in the sum of $10,000.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We decline to disturb the award to the defendant of pendente lite maintenance as it was a proper accommodation between the reasonable needs of the defendant and the financial ability of the plaintiff (see Stubbs v Stubbs, 41 AD3d 832, 833 [2007]; Barone v Barone, 41 AD3d 623, 624 [2007]; Iwanow v Iwanow, 39 AD3d 471, 472 [2007]).
In light of the financial disparity between the parties, the award of an interim attorney’s fee was a provident exercise of the court’s discretion (see Stubbs v Stubbs, 41 AD3d 832 [2007]; Cooper v Cooper, 32 AD3d 376, 377 [2006]; Singer v Singer, 16 AD3d 666, 667 [2005]).
The plaintiff’s remaining contentions are without merit. Crane, J.P., Fisher, Garni and McCarthy, JJ., concur.